Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “49” and “51” from paragraph [017]; “12a” from paragraph [016]; “41” from paragraph [017]; and “24a” and “24b” from paragraph [019].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, lines7 and 8, the language “the three dimensional set piece” lacks a proper antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiley (3,422,563) in view of Degheri (1,477,322).  Regarding claim 1, Kiley discloses a puzzle construction (10) comprising a plurality of first pieces (24, 26, 28, 30, 32, 34) each having a tab (78) or a hole (80) wherein the tab is sized to be received  in the hole to form a three-dimensional structure.  Note Figures 1 and 3.  Kiley states that the first pieces comprise graphic images thereon that are associated with a theme of the toy (i.e., “The Three Little Pigs”).  Note column 2, lines 19-25.  Further, Kiley provides a plurality of second pieces (14, 16, 18, 20) that are configured to interactively cooperate with the three dimensional structure.  Note Figures 1 and 3 showing that the second pieces comprise graphic images associated with the theme of the toy.  Kiley also provides a frame support (12) that is substantially flat and has a first side with a plurality of recesses (36, 38, 40, 42, 44, 46, 48, 50, 52 and 54) that receive the plurality of first and second pieces therein.  Note Figure 2.  
Regarding the limitation for the second side having the graphic image thereon, note column 2, lines 63-65 of Kiley stating that the first side of the frame support is decorated with a graphic image associated with the theme of the toy.  Further, note column 3, lines 32-34 of Kiley stating that the puzzle may be inverted to dump the puzzle pieces from the recesses.  Thus, Kiley teaches that it is known to decorate a side of the frame with indicia associated with the toy and also that the second side of the puzzle is viewable by a user when the puzzle is in the inverted position.  However, Kiley does not particularly teach for the second side of the frame to include indicia thereon.  Degheri reveals that it is known in the art of puzzles comprising a plurality of pieces that are arranged together to provide indicia on the front and back surfaces of the support.  Note Figures 1 and 2.  Degheri shows that the graphic may comprise an image and that the indicia relates to the theme of the puzzle.  Given this teaching and Kiley’s suggestion to provide the side of the frame support with indicia thereon, it would have been obvious to one of ordinary skill in the art to provide the frame of Kiley with indicia such as a solution or instructions for assembly or other related indicia on the second side of the puzzle in order to instruct the user on the use of the puzzle.  It is noted that any differences between the instant invention and that of the teachings of Kiley relate to the meaning and information conveyed by the printed matter of the invention.  Attention is directed to MPEP 2111.05 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).”  Here, the substrate has no relationship to the indicia of the second side and merely serves as a support.  The printed matter provided on the second side of the substrate does not perform some function with respect to the product and thus does not carry patentable weight.  
Further, even if a functional relationship did exist between the indicia of the second side of the substrate and the puzzle pieces, this relationship is not new and unobvious given the teachings of the prior art.  Kiley teaches the application of indicia related to the theme of the puzzle to the front side of his puzzle.  The combination of Kiley in view of Degheri teaches the application of indicia to the second side of the frame.  To merely define a graphic image associated with the theme of the toy on the second side is not new and unobvious but merely an extension on the teachings of the combination.  
Regarding claim 2, note Figures 1 and 2 of Kiley showing the recesses sized and shaped to receive the plurality of first and second pieces.  
Regarding claim 3, note column 2, lines 63-65 of Kiley teaching a graphic image applied to the first side of the frame support.  
Regarding claim 4, the three-dimensional structure as shown by Kiley defines a building.  Note Figure 3.  The building defines a set piece.  
Regarding claim 5, note Figure 3 showing the second pieces as characters of the story (i.e., wolf and three little pigs).  
Regarding claims 6 and 7, the combination of Kiley in view of Degheri defines frame support with indicia thereon.  The limitation for the indicia on the second side to define a stage/environment of the theme of the toy relates to the meaning and information conveyed by the printed matter.  As stated in the rejection of claim 1, any differences between the instant invention and that of the combination relates to the meaning and information conveyed by the printed matter.  This difference is not a patentable distinction as the indicia and substrate are not in a functional relationship.  The printed matter does not perform some function with respect to the product to which it is associated.  Note MPEP 2111.05(I)(A).  Without the indicia, the substrate still functions as a frame support and the indicia is capable of being placed on any substrate.  Further, even if a functional relationship did exist, this relationship is not new and unobvious given the teachings of the combination.  Kiley teaches the application of indicia related to the theme of the puzzle to the front side of his puzzle.  The combination of Kiley in view of Degheri teaches the application of indicia to the second side of the frame.  To merely define a graphic image associated with the theme of the toy on the second side is not new and unobvious but merely an extension on the teachings of the combination.  
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiley (3,422,563) in view of Degheri (1,477,322), Legrand (EP 2177249) and “How Do You Pick a Foam”.  Regarding claims 8 and 9, note column 2, lines 35-37 of Kiley stating that the pieces may be made from a suitable resinous plastic material.  However, Kiley lacks the teaching for forming the pieces and frame from a rigid substrate with a layer of high density foam as recited.  Legrand reveals that it is known in the art of puzzles having indicia thereon to form the puzzle by providing an ethylene vinyl acetate foam sheet sandwiched between layers of cardboard having indicia thereon.  Note translation of Legrand.  It would have been obvious to one of ordinary skill in the art to form the puzzle pieces of Kiley from EVA foam sheet sandwiched between layers of cardboard in order to take advantage of the foam material’s physical characteristics such as durability and provide the indicia on both sides of the pieces.  It is noted that the cardboard material defines a substantially rigid substrate.  Regarding the limitation for the foam to be high density, note “How Do You Pick a Foam” stating that high density for EVA foams indicates high quality and high durability.  Thus, it would have been obvious to one of ordinary skill in the art to use a high density EVA foam for the puzzle pieces of the combination in order to provide a high quality, high durability foam material.   
Regarding claim 10, the combination teaches a foam material comprising ethylene vinyl acetate.  
Regarding claim 11, the combination teaches first and second cardboard layers sandwiching the foam material therebetween.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711